DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2019/0260032. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 7/13/2021 has been received and will be entered. Notwithstanding the statement in the Remarks, the status of the claims is understood as:
Claim(s) 1-25 and 27 is/are pending.
Claim(s) 18-25 is/are withdrawn from consideration.
Claim(s) 1 is/are currently amended.
Claim(s) 27 is/are new.
Claim(s) 26 is/are acknowledged as cancelled.
	The action is FINAL.


Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New Claim 27 and the elected group (Claims 1-17) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as combustion fuel and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al., as understood, the Remarks rely on the amendments adding the new “biotemplated” language and the “to form a template precursor” language. (Remarks of 7/13/2021 at 5). The Remarks traverse the finding that Claim 1 is a product-by-process claim, stating “[t]he chemical structure described in amended claim 1 is the foundation of the claimed nanofiber.” (Remarks of 7/13/2021 at 5). As 
As understood, the Remarks take the position that the alcohol, aldehyde and primary amine are part of the carbon nanofiber. If another meaning for “…is the foundation of the claimed fiber” was intended, it was not understood and/or not developed in the Remarks. Such an interpretation vitiates the “precursor” language in Claim 1. The term “precursor” is defined as “one that precedes and indicates the approach of another” or the “predecessor.” An alternate definition is “a substance, cell, or cellular component from which another substance, cell, or cellular component is formed.” Definition of “precursor,” accessed online at https://www.merriam-webster.com/dictionary/precursor on 21 July 2021 (emphasis added). The finding that the claim is a product-by-process claim is reasserted as proper. The claim recites a carbon product in terms of something that comes before (i.e. a precursor with carbon, oxygen and nitrogen).
Construing the nanofiber to include the alcohol, aldehyde and primary amine also runs contrary to the commonly used meaning of the term “carbon nanofiber.” A carbon nanofiber is a “carbon filament with a diameter in the nanoscale.” Terminology for carbon nanostructures, British Standards Institution PAS 134:2007 at 5 (2007). 
As understood in view of the Specification (and as mentioned in the rejection), the “alcohol,” “aldehyde,” and “primary amine” are carbonized or subjected to carbonization to make the carbon nanofiber of the claim. See e.g. (S. 7: [0098]; 13: [0133]). One of ordinary skill in the art would understand carbonization as “a process by which solid residues with increasing content of the element carbon are formed from organic material.” Fitzer, et al., Recommended Terminology for the Description of Carbon as a Solid, Pure & Appl. Chem. 1995; 67(3): 473-506 at 484. Fitzer goes on to state “many reactions take place concurrently, such as dehydrogenation, condensation, Id. The plain language of the claim (i.e. the recitation of the term “precursor”), coupled with the specification and the meaning of carbonization suggest that the “alcohol,” “aldehyde,” and “primary amine” are not part of the composition, i.e. they are the substance from which another substance is formed (definition of precursor), via the “many reactions tak[ing] place” (definition of carbonization).  
The “chemical structure is relevant to the claimed composition and patentability of the claimed innovation [sic – invention]1” arguments are not persuasive. Per MPEP practice and applicable law, once a product appearing to be substantially identical and a prior art rejection is made, the burden shifts to the Application to show a nonobvious difference. See MPEP 2113 II. The “is relevant to” argument is not persuasive in that it does not explain how the precursors are relevant to the patentability of the final product. 
The “biotemplated” language has been considered, and is not persuasive. As understood, this is more product-by-produce language that is not understood as imparting any structural or compositional difference to the carbon nanofiber. This is developed in the indefiniteness rejection below. The rejection is MAINTAINED, updated below. 
II. With respect to the rejection of Claim(s) 1-17 under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al., this rejection was not specifically traversed. The analysis is presumed correct. The rejection is MAINTAINED, updated below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-17 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the carbon nanofiber.” Previously, this language had antecedent basis but now it does not with the addition of the “biotemplated” adjective, modifying “carbon nanofiber” in the preceding clause.
Claim 1 has been amended to recite “biotemplated.” MPEP 2173.05(a) states:
I.    THE MEANING OF EVERY TERM SHOULD BE APPARENT

The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).



Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 ("[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances."). This does not mean that the examiner must accept the best effort of applicant. If the language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that would not be subject to rejection.

III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.


MPEP 2173.05(a). The meaning of “biotemplated” is not understood or apparent in view of the disclosure. The following findings are made:
The term “biotemplated” was not defined in the Specification. If Applicants disagree, citation with particularity might be helpful in withdrawing the rejection.
The following passage is considered relevant:
In general, a composition can include a carbon nanofiber, wherein a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine. In certain embodiments, carbon nanofibers can be biotemplated. This method combines templating at two different length scales (molecular+nanometer morphology) to produce carbon nanofibers that are difficult to access otherwise. Biological templating enables precise control of morphology at the nanometer scale, while molecular templating allows control of carbon nanotexture and structure at the sub-nanometer scale. In certain embodiments, molecular templating can be achieved by modifying the resorcinol-formaldehyde precursor with organosilicon moieties. In certain embodiments, nanometer morphology can be achieved by using a template. In certain embodiments, M13 bacteriophage can be used as a template. In certain embodiments, M13 bacteriophage can be genetically modified. In certain embodiments, M13 bacteriophage can be genetically unmodified. In certain other embodiments, carbon nanotubes or iron oxide nanoparticles can be used as a template.

(S. 6: [0090]) (emphasis added). As understood, all of this (i.e. all of the “biotemplating”) is referring to steps carried out on the precursor
The Specification states: “Biotemplated carbon nanofibers, with a combination of high surface area, small diameters and an openly accessible scaffold structure, would enable efficient utilization of the entire carbon surface area.” (S. 12: [0128]). This is not a definition.  This passage is noted, but it uses subjective language that is common in the art, i.e. many nanofibers have “high” surface areas and “small” diameters. 
In conclusion, it is submitted that the “biotemplated” is product-by-process language describing processes carried out on the precursor and/or the method of making the precursor, prior to carbonization. See (S. 6: [0090]). If this is the case, then it is unclear what structural or compositional features are present, besides the presence of a carbon nanofiber. 
The Remarks dispute treatment of the claim as a product-by-process claim. (Remarks of 7/13/2021 at 5). As understood, the Remarks take the position that “biotemplated” is an adjective limiting/describing the “carbon nanofiber.” If this is the case (no such concession is made), then it is unclear what structural, compositional, dimensional or other features are required by this language, i.e. the meaning is not apparent. 
Construing this language with citation to the relevant passages in the Specification would be helpful in withdrawing the rejection. What infringes a “biotemplated” carbon nanofiber but does not infringe a “non-biotemplated” carbon nanofiber? This is relevant to the examination function2. 
Dependent claims import the issues of the claims from which they depend. 




Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0028798 to Worsley, et al. 

With respect to Claim 1, this claim requires “[a] composition comprising: a biotemplated carbon nanofiber, wherein a precursor for the carbon nanofiber includes an alcohol and an aldehyde crosslinked by a primary amine to form a template precursor.” The “biotemplated … wherein a precursor for the carbon nanofiber includes… to form a template precursor” language refers to something that comes before the carbon nanofiber. As such, this is interpreted as a product-by-process claim. The discussion in the Response to Arguments section above and product-by-process discussion in the rejection under 35 USC 112, second paragraph above are incorporated herein by reference. 
Product-by-process claims are not limited by the process steps (or in this case, the precursor), except to the extent they suggest structure or composition. See MPEP 2113. The presence of a product-by-process claim also serves as the basis for the rejection under 102/103. See MPEP 2113 III. Here, the claim is construed as requiring nothing more than a composition comprising a carbon nanofiber. This is reasonable in view of the discussion of carbonization found throughout the Specification. Worsley teaches a composition comprising nanofibers. See e.g. (Worsley 4: [0087], passim). 
Claim 2, the language limiting the precursor is not understood as imparting any structure or composition to the claim. The “associated with” language is very broad. The discussion accompanying Claim 1 is relied on. 
As to Claim 3, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 4, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on.
As to Claim 5, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. To the extent this somehow requires a carbon nanotube (no such concession is made), carbon nanotubes are taught. (Worsley 4: [0087]). 
As to Claim 6, the language limiting the template is not understood as imparting any structure or composition to the claim. The discussion accompanying Claim 1 is relied on. 
As to Claim 7, this claim recites more product-by-process language. The discussions above are relied on. 
As to Claim 8, the discussion of Claim 1 is relied on. 
As to Claim 9, the discussion of Claim 1 is relied on.
As to Claim 10, the discussion of Claim 1 is relied on.
As to Claim 11, the discussion of Claim 1 is relied on.
As to Claim 12, the discussion of Claim 1 is relied on.
As to Claim 13, the discussion of Claim 1 is relied on.
As to Claim 14, pores are taught. (Worsley 4: [0081]-[0086]).
As to Claim 15, micropores are taught. (Worsley 4: [0084).
Claim 16, macropores are taught. (Worsley 4: [0083]).
As to Claim 17, the surface area is taught. (Worsley 4: [0077]).

II. Claim(s) 1-17 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0028798 to Worsley, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	As to Claim 6, to the extent the claim somehow requires iron oxide, Worsley teaches iron catalysts to grow the nanofibers, as is common. (Worsley 5: [0094]-[0095]). Note the mention of metal nanoparticles at (Worsley 5: [0096]).  Transition metals – like iron - readily oxidize in the presence of air. Official notice is taken without documentary evidence. If requested, documentary evidence of the oxidation of transition metals will be provided. This well known fact, combined with the ubiquitous iron catalyst of Worsley, strongly suggests the presence of an iron oxide nanoparticle.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 35 U.S.C. 112(b) (“The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”).
        2 "That which infringes, if later, would anticipate, if earlier" Peters v. Active Mfg. Co., 129 U.S. 530, 537 (1889).